Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Leahy, J.), imposed March 4,1987.
Ordered that the sentence is affirmed.
The fact that the defendant tested positive for “HIV infection” is not, in and of itself, a ground for reducing the otherwise appropriate and bargained-for sentence which was imposed (see, People v Napolitano, 138 AD2d 414; People v Parker, 132 AD2d 629; People v Suitte, 90 AD2d 80; People v Kazepis, 101 AD2d 816). Any application by the defendant to *568ameliorate the conditions under which he is incarcerated should be made to the New York State Department of Correctional Services.
We have considered the defendant’s remaining contentions and find nothing which would warrant interfering with the sentencing court’s proper exercise of discretion (see, People v Suitte, 90 AD2d 80, supra). Thompson, J. P., Kunzeman, Sullivan and Miller, JJ., concur.